         Case 4:18-cv-00509-BRW Document 91 Filed 06/01/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ANTHONY VINES and DOMINIQUE LEWIS,                                              PLAINTIFFS
Individually and on Behalf of All Others Similarly Situated

VS.                                  4:18-CV-00509-BRW

WELSPUN PIPES, INC., et al.                                                   DEFENDANTS

                                            JUDGMENT

       Consistent with the order entered today, this case is DISMISSED with prejudice, subject

to the terms of the settlement agreement.

       IT IS SO ORDERED this 1st day of June, 2020.

                                                   Billy Roy Wilson
                                                   UNITED STATES DISTRICT JUDGE




                                               1
